DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 02/08/22.
The reply filed 02/08/22 affects the application 16/622,641 as follows:
1.     Claims 1, 3, 4, 8-10, 17-20 have been amended. Claim 7 has been canceled. Applicant’s amendments have overcome the claims objection and the rejections made under 35 U.S.C. 112(b) and under 35 U.S.C. 102(a)(1). However, new ground(s) rejections necessitated by Applicant’s amendments are set forth herein below. Claims 1-6, 8, 9, 12, 13, 16-20 the invention of Group I are prosecuted by the examiner. Claims 10, 11, 14, 15 are withdrawn.  
2.     The responsive is contained herein below.
Claims 1-6, 8-20 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8, 9, 12, 13, 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huang et al. (Z. Naturforsch. 65 c, 387 - 390 (2010)) in view of Hamaguchi et al. (EP 2662381 A1; of record) and Sanz et al. (J. Agric. Food Chem. 2005, 53, 5192-5199).
and Cargill, Incorporated (EP 2433970 A1; of record).
Claim 1 is drawn to a mannose oligosaccharide composition comprising: a mannose oligosaccharide content that is 30 wt% db or higher: and a dimannose content of from 10 to 35 wt% db; wherein the composition has a water solubility of from 20 to 90% measured as a 10 wt% aqueous solution of the composition at 40 °C.  Claim 3 is drawn to a he composition of claim 1 characterized in that a mannose oligosaccharide content that is 30wt% db or higher.
Huang et al. disclose Applicant’s mannose oligosaccharide composition (i.e.; a mannan oligosaccharide composition), characterized in that the composition is soluble in water (see abstract and page 389, 3rd paragraph). Furthermore, Huang et al. disclose that mannan oligosaccharide has been demonstrated to prevent diarrhoea in weaning pigs, and that it binds to pathogenic bacteria in the gut and carries them through and out of the intestinal tract (see page 387, left col.). Also, Huang et al. disclose that mannan oligosaccharide also has prebiotic activity and can serve as a nutrient source for the growth of beneficial bacteria in the colon (see page 387, left col.).  
The difference between Applicant’s claimed composition and the composition taught by Huang et al. is that Huang et al. do not explicitly disclose that the mannose oligosaccharide content is 30w% db or higher, and that the composition comprises a dimannose content of from 10 to 35 wt% db; wherein the composition has a water solubility of from 20 to 90% measured as a 10 wt% aqueous solution of the composition at 40 °C. 
Hamaguchi et al. disclose a method for producing a saccharide polycondensate which is inexpensive and is applicable to a food or beverage product (see abstract). Furthermore, Hamaguchi et al. disclose that the saccharide, which can be allowed to undergo a saccharide polycondensation reaction, is not specifically limited, and it is possible to use any of monosaccharide, oligosaccharide, and polysaccharide, and a reduced product thereof (see page 5, [0019]), and that the expression "monosaccharide" refers to a saccharide which composes a structural unit of an oligosaccharide or a polysaccharide, and examples thereof include glucose, galactose, mannose, ribose, arabinose, xylose, lixose, erythrose, furactose, psicose and the like (see page 5, [0021]). Also, Hamaguchi et al. disclose that it becomes possible to produce a saccharide polycondensate, which is categorized as oligosaccharide, by decreasing the reaction time. In such way, the molecular weight and viscosity of the saccharide polycondensate can be controlled by a combination of saccharide, kinds of saccharide and reaction conditions (see page 8, [0042]). In other words, Hamaguchi et al. disclose or suggest that a saccharide oligosaccharide composition can be prepared and that the saccharide, which can be allowed to undergo a saccharide polycondensation reaction includes the monosaccharide mannose. In addition, Hamaguchi et al. disclose using mannose as a saccharide polycondensate substrate (see page 16, [0106], Test plot 6). Also, Hamaguchi et al. disclose that a feed to which a saccharide polycondensate, and a reduced product and a saccharide polycondensate composition thereof, produced by the production method of the present invention can be given, include dog food, cat food, pet food, livestock feed, poultry feed, fish feed and the like (see page 13, [0077]); and that the content of a saccharide polycondensate in the feed in the present invention is not specifically limited, and can be adjusted to 0.01 to 99% by weight, preferably 0.01 to 50% by weight, and more preferably 0.1 to 30% by weight, in terms of the solid content from the viewpoint of effectively adding a dietary fiber to the feed (see page 13, [0078]).
Cargill, Incorporated discloses a process for preparing a polycondensate, preferably polydextrose by using a microdevice, it further relates to the use of a microdevice for the polycondesation reactions (see abstract). Furthermore, Cargill, Incorporated discloses that invention relates to process for preparing a polycondensate and said process comprises the following steps: a) Taking a carbohydrate b) Adding an acidifying catalyst for preparing an acidic composition, potentially in a microdevice c) Injecting the composition through a microdevice d) Collecting the polycondensate (see page 2, col. 2, [0013]). Also, Cargill, Incorporated discloses that the carbohydrate can preferably include or preferably be mannose (see page 2, col. 2, [0014]). In addition, Cargill, Incorporated discloses that usually the polycondensate is provided in a dry matter content of 30 to 80%, preferably 50 to 70% (see page 4, col. 6, [0047]). 
Sanz et al. disclose that disaccharides including 6α-mannobiose, a mannose-containing disaccharide increase lactobacilli and provided a high PI (prebiotic index) in vitro. That is, the disaccharides including 6α-mannobiose are fermented bacteria such as lactobacilli (see page 5197, left col., last paragraph; see also abstract).  Also, Sanz et al. disclose that studies carried out by Asano et al. suggested a potential beneficial effect of 4 α-mannobiose (i.e.; 6α-mannobiose isomer) on the growth of pure bacteria (see page 5197, left col., last paragraph).  
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Huang et al., Hamaguchi et al., Cargill, Incorporated and Sanz et al. to prepare a mannose oligosaccharide composition (i.e.; a mannan oligosaccharide composition) that has a mannose oligosaccharide content that is 30w% db or higher as taught by Hamaguchi et al. and Cargill, Incorporated, and that also has a dimannose as taught by Sanz et al. and having content such as from 10 to 35 wt% db; and to determine or measure the water solubility of the composition such as by measuring 10 wt% aqueous solution of the composition such as at temperature 40 °C, such as to use it as a food or beverage products and/or pharmaceutical prebiotic for treating diarrhoea and serving as a nutrient source for the growth of beneficial bacteria in the colon to a subject or individual as taught by Hamagauchi et al. and Sanz et al., especially since Huang et al. disclose that mannan oligosaccharide has been demonstrated to prevent diarrhoea in weaning pigs, and that it binds to pathogenic bacteria in the gut and carries them through and out of the intestinal tract that it also has prebiotic activity and can serve as a nutrient source for the growth of beneficial bacteria in the colon, and also since Sanz et al. disclose that disaccharides including 6α-mannobiose increase lactobacilli and provided a high PI (prebiotic index) in vitro and that 4 α-mannobiose (i.e.; 6α-mannobiose isomer) provides potential beneficial effect on the growth of pure bacteria.
One having ordinary skill in the art would have been motivated in view of Huang et al., Hamaguchi et al., Cargill, Incorporated and Sanz et al. to prepare a mannose oligosaccharide composition (i.e.; a mannan oligosaccharide composition) that has a mannose oligosaccharide content that is 30w% db or higher as taught by Hamaguchi et al. and Cargill, Incorporated, and that also has a dimannose as taught by Sanz et al. and having content such as from 10 to 35 wt% db; and to determine or measure the water solubility of the composition such as by measuring 10 wt% aqueous solution of the composition such as at temperature 40 °C, such as to use it as a food or beverage products and/or pharmaceutical prebiotic for treating diarrhoea and serving as a nutrient source for the growth of beneficial bacteria in the colon to a subject or individual as taught by Hamagauchi et al. and Sanz et al., especially since Huang et al. disclose that mannan oligosaccharide has been demonstrated to prevent diarrhoea in weaning pigs, and that it binds to pathogenic bacteria in the gut and carries them through and out of the intestinal tract that it also has prebiotic activity and can serve as a nutrient source for the growth of beneficial bacteria in the colon, and also since Sanz et al. disclose that disaccharides including 6α-mannobiose increase lactobacilli and provided a high PI (prebiotic index) in vitro and that 4 α-mannobiose (i.e.; 6α-mannobiose isomer) provides potential beneficial effect on the growth of pure bacteria.
It should be noted that it is obvious to prepare the mannose oligosaccharide composition that has a dimannose (a mannose disaccharide) content of 35w% db or higher since Hamaguchi et al. and Cargill, Incorporated disclose that mannose oligosaccharide composition can have a 30w% and that oligosaccharide (which includes dimannose (a mannose disaccharide)) can be prepared.  Also, it is obvious to prepare include fructose in the composition such as fructose of 10wt% based on factors such as the degree of sweetness required in the composition, and especially since Hamaguchi et al. disclose that sweet components or liquid sugars such as fructose and high fructose corn syrup can be included in the composition. 
Also, it is obvious to prepare a food, animal feed or pet food product comprising the
composition of claim 1 and further food, animal feed or pet food ingredients, especially since
Hamaguchi et al. disclose that the composition can be given, include dog food, cat food, pet food, livestock feed, poultry feed, fish feed and the like (see page 13, [0077]). In addition, it is obvious to prepare different % by weight of the mannose composition such as 0.01 % by weight (wt%) which would mean or imply 0.01 grams of the mannose composition in feed based on the  factors like the type and condition of the human or animal to which it is to be administered, and especially since Hamaguchi et al. disclose that such wt% can be prepared for administration. Also, it should be noted that the administration of 0.01 % by weight (wt%) or 0.01 g would provide 0.01 per kg of body weight of an animal or per of body weight of 1kg, in one or more servings.  Furthermore, it is should be noted that Applicant claims are produce or composition claims and thus no particular amounts or total grams are being claimed since such amounts or grams depend on the weight of the subject that is being treated and a subject can have various or numerous body weight in Kg. 
Furthermore, based on Huang et al., Hamaguchi et al. and Cargill, Incorporated it is obvious to prepare a mannose composition as recited in claim 19, because Huang et al.’s a water soluble mannose oligosaccharide composition does not contain beta-glucan. That is, it contain 0wt% db beta-glucan (It should be noted that the Examiner considers less than 0.1wt% as encompassing or including 0 wt%), and also because it is obvious to prepare the mannose oligosaccharide composition that has a dimannose (a mannose disaccharide) content of 35w% db or higher since Hamaguchi et al. and Cargill, Incorporated disclose that mannose oligosaccharide composition can have a 30w% and that oligosaccharide (which includes dimannose (a mannose disaccharide)) can be prepared, and also since it is obvious to prepare include fructose in the composition such as fructose of 10wt% based on factors such as the degree of sweetness required in the composition, and especially since Hamaguchi et al. disclose that sweet components or liquid sugars such as fructose and high fructose corn syrup can be included in the composition. In addition, it is obvious to include glucose in the composition such as 15 wt% db glucose based on factors such as the degree of sweetness required in the composition, and especially since Hamaguchi et al. disclose that sweet components or liquid sugars such as glucose can also be included in the composition, and also disclose that glucose can coexist with a saccharide other than glucose in the composition. 
Response to Arguments
Applicant's arguments with respect to claims 1-6, 8, 9, 12, 13, 16-20 have been considered but are not found convincing.
The Applicant argues that although Huang mentions a water soluble mannan oligosaccharide extract from yeast cell walls, Huang never describes the weight percentage of the mannan oligosaccharides in the water. Therefore, the precise water solubility of Huang’s mannan oligosaccharides is not described or disclosed by Huang, let alone the solubility of a 10 wt% aqueous solution at 40 °C. Further, the Working Examples of the present application show that while the examples of the inventive composition had a water solubility of 68-78%, comparative yeast-derived samples like those described in Huang all had water solubilities dramatically lower at 0.4 wt% or less.
However, the above rejection was made by applying Huang et al., Hamaguchi et al., Cargill, Incorporated and Sanz et al. references. And thus, Huang et al. do not have to disclose or suggest the weight percentage of the mannan oligosaccharides in the water.  But, Hamaguchi et al. disclose or suggest that the polycondensate which can be an oligosaccharide that comprise mannose can have a weight % or wt% that encompasses the wt% of Applicant’s claimed mannan oligosaccharides. In addition, it is obvious to determine the solubility of mannan oligosaccharides in the water or aqueous solution such as to use it more effectively as a food or beverage products and/or pharmaceutical prebiotic for treating diarrhoea and serving as a nutrient source for the growth of beneficial bacteria in the colon to a subject or individual.
Moreover, as set forth in the above rejection, One having ordinary skill in the art would have been motivated in view of Huang et al., Hamaguchi et al., Cargill, Incorporated and Sanz et al. to prepare a mannose oligosaccharide composition (i.e.; a mannan oligosaccharide composition) that has a mannose oligosaccharide content that is 30w% db or higher as taught by Hamaguchi et al. and Cargill, Incorporated, and that also has a dimannose as taught by Sanz et al. and having content such as from 10 to 35 wt% db; and to determine or measure the water solubility of the composition such as by measuring 10 wt% aqueous solution of the composition such as at temperature 40 °C, such as to use it as a food or beverage products and/or pharmaceutical prebiotic for treating diarrhoea and serving as a nutrient source for the growth of beneficial bacteria in the colon to a subject or individual as taught by Hamagauchi et al. and Sanz et al., especially since Huang et al. disclose that mannan oligosaccharide has been demonstrated to prevent diarrhoea in weaning pigs, and that it binds to pathogenic bacteria in the gut and carries them through and out of the intestinal tract that it also has prebiotic activity and can serve as a nutrient source for the growth of beneficial bacteria in the colon, and also since Sanz et al. disclose that disaccharides including 6α-mannobiose increase lactobacilli and provided a high PI (prebiotic index) in vitro and that 4 α-mannobiose (i.e.; 6α-mannobiose isomer) provides potential beneficial effect on the growth of pure bacteria.

The Applicant argues that as explained herein at IV(C), the presently claimed composition has advantageous properties that could not have been reasonably predicted by a person of ordinary skill in the art from the cited references. The cited references fail to describe or suggest a mannose oligosaccharide composition wherein a 10 wt% aqueous solution of the composition at 40 °C has a water solubility of 20 to 90%.
However, Huang et al., Hamaguchi et al., Cargill, Incorporated and Sanz et al. disclose or suggest a composition comprising the same compound(s) as the compound (s) that comprises Applicant’s claimed composition and thus their composition should also possess the same properties as Applicant’s claimed composition. It should be noted that a compound and its properties are inseparable.  In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963). In addition, it is obvious to determine the solubility of mannan oligosaccharides in the water or aqueous solution such as to use it more effectively as a food or beverage products and/or pharmaceutical prebiotic for treating diarrhoea and serving as a nutrient source for the growth of beneficial bacteria in the colon to a subject or individual.
Moreover, as set forth in the above rejection, One having ordinary skill in the art would have been motivated in view of Huang et al., Hamaguchi et al., Cargill, Incorporated and Sanz et al. to prepare a mannose oligosaccharide composition (i.e.; a mannan oligosaccharide composition) that has a mannose oligosaccharide content that is 30w% db or higher as taught by Hamaguchi et al. and Cargill, Incorporated, and that also has a dimannose as taught by Sanz et al. and having content such as from 10 to 35 wt% db; and to determine or measure the water solubility of the composition such as by measuring 10 wt% aqueous solution of the composition such as at temperature 40 °C, such as to use it as a food or beverage products and/or pharmaceutical prebiotic for treating diarrhoea and serving as a nutrient source for the growth of beneficial bacteria in the colon to a subject or individual as taught by Hamagauchi et al. and Sanz et al., especially since Huang et al. disclose that mannan oligosaccharide has been demonstrated to prevent diarrhoea in weaning pigs, and that it binds to pathogenic bacteria in the gut and carries them through and out of the intestinal tract that it also has prebiotic activity and can serve as a nutrient source for the growth of beneficial bacteria in the colon, and also since Sanz et al. disclose that disaccharides including 6α-mannobiose increase lactobacilli and provided a high PI (prebiotic index) in vitro and that 4 α-mannobiose (i.e.; 6α-mannobiose isomer) provides potential beneficial effect on the growth of pure bacteria.
The Applicant argues that the present published U.S. application at paragraph [0112] states that a mannase oligosaccharide composition prepared according to Example 1 (Composition A) had a DP2 content of 35%. As compared to yeast-derived controls, Example 6 shows that Composition A had a better effect on gut health, and Example 7 shows that Composition A provided a greater increase in growth performance in vivo. There would have been no reasonable way for a person of ordinary skill in the art hypothetically in possession of the cited references to have predicted from the cited references that the presently claimed mannose oligosaccharide composition having DP2 content of 10 to 35 wt% db could have had a better effect on gut health and a greater increase in growth performance as compared to yeast-derived extracts. The presently claimed composition has properties that could not have reasonably been predicted from Huang, Hamaguchi, and EP ‘970; therefore, independent claims 1 and 19 are patentable over the cited references for this additional reason.
However, it is obvious to expect that the composition disclosed or suggested by Huang et al., Hamaguchi et al., Cargill, Incorporated and Sanz et al. would provide a better effect on gut health or a greater increase in growth performance in vivo, especially since Huang et al. disclose that mannan oligosaccharide has been demonstrated to prevent diarrhoea in weaning pigs, and that it binds to pathogenic bacteria in the gut and carries them through and out of the intestinal tract that it also has prebiotic activity and can serve as a nutrient source for the growth of beneficial bacteria in the colon, and also since Sanz et al. disclose that disaccharides including 6α-mannobiose (i.e.; DP 2.0) increase lactobacilli and provided a high PI (prebiotic index) in vitro and that 4 α-mannobiose (i.e.; 6α-mannobiose isomer) provides potential beneficial effect on the growth of pure bacteria.
Moreover, as set forth in the above rejection, One having ordinary skill in the art would have been motivated in view of Huang et al., Hamaguchi et al., Cargill, Incorporated and Sanz et al. to prepare a mannose oligosaccharide composition (i.e.; a mannan oligosaccharide composition) that has a mannose oligosaccharide content that is 30w% db or higher as taught by Hamaguchi et al. and Cargill, Incorporated, and that also has a dimannose as taught by Sanz et al. and having content such as from 10 to 35 wt% db; and to determine or measure the water solubility of the composition such as by measuring 10 wt% aqueous solution of the composition such as at temperature 40 °C, such as to use it as a food or beverage products and/or pharmaceutical prebiotic for treating diarrhoea and serving as a nutrient source for the growth of beneficial bacteria in the colon to a subject or individual as taught by Hamagauchi et al. and Sanz et al., especially since Huang et al. disclose that mannan oligosaccharide has been demonstrated to prevent diarrhoea in weaning pigs, and that it binds to pathogenic bacteria in the gut and carries them through and out of the intestinal tract that it also has prebiotic activity and can serve as a nutrient source for the growth of beneficial bacteria in the colon, and also since Sanz et al. disclose that disaccharides including 6α-mannobiose increase lactobacilli and provided a high PI (prebiotic index) in vitro and that 4 α-mannobiose (i.e.; 6α-mannobiose isomer) provides potential beneficial effect on the growth of pure bacteria.

Applicant's arguments with respect to claims 1-6, 8, 9, 12, 13, 16-20 have been considered but are moot with respect to the new ground(s) of rejection.

The Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623